     Case 2:20-cr-00054 Document 107 Filed 07/15/21 Page 1 of 4 PageID #: 695



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON


UNITED STATES OF AMERICA

v.                                          CRIMINAL NO.         2:20-cr-00054

NEDELTCHO VLADIMIROV


                         MOTION IN LIMINE TO EXCLUDE
                        EVIDENCE OF PRIOR CONVICTION

       The United States of America requests the Court to enter an order

prohibiting the introduction of any evidence at trial concerning witness

Steven Anderson’s nineteen-year-old burglary conviction.

       Generally,   a   witness’s   creditability   may   only   be   attacked   by

testimony about the witness’s reputation for having a character for

truthfulness. Fed. R. Evid. 608(a). Except for a criminal conviction,

extrinsic evidence is not admissible to prove specific instances of a

witness’s conduct to attack a witness’s character for truthfulness. Fed.

R. Evid. 608(b).

       Rule 609 permits attacking a witnesses’ character for truthfulness

by evidence of a felony criminal conviction. See Fed. R. Evid. 609(a)(1)

(providing that such a conviction must be admitted, subject to Rule 403).

However, a conviction that is more than ten years old is only admissible

if it’s probative value, supported by specific facts and circumstances,

substantially outweighs its prejudicial effect and appropriate notice

of intent to use the conviction at trial is given. See Fed. R. Evid.

609(b).
  Case 2:20-cr-00054 Document 107 Filed 07/15/21 Page 2 of 4 PageID #: 696



     Here, Steven Anderson’s nineteen-year-old conviction for burglary

is not probative of his character for truthfulness. Therefore, it’s

probative value cannot be outweighed by its prejudicial effect. On

February 8, 2002, Anderson was convicted of burglary of a post office

under 18 U.S.C. § 2115, which provides:

     Whoever forcibly breaks into or attempts to break into any
     post office, or any building used in whole or in part as a
     post office, with intent to commit in such post office, or
     building or part thereof, so used, any larceny or other
     depredation, shall be fined under this title or imprisoned
     not more than five years, or both.

18 U.S.C. § 2115.

     In pleading guilty to this crime, it was not necessary for Steven

Anderson to admit to a dishonest act or false statement. Therefore, the

nineteen-year-old   conviction   is   not   probative   of   Steven   Anderson’s

character for truthfulness.

     Furthermore,   “Rule   609(b)    creates,   in     effect,   a   rebuttable

presumption that convictions over ten years old are more prejudicial

than helpful and should be excluded.” United States v. Sims, 588 F.2d

1145, 1150 (6th Cir. 1978) (probative value of a 21-year-old burglary

conviction and a 12-year-old conviction for transporting a stolen motor

vehicle were substantially outweighed by their prejudicial effect).

     Defendant does not rebut the presumption because, among other

things, Steven Anderson has other felony convictions within the past ten

years.1 Therefore, impeaching Anderson with a felony conviction older

than ten years is unnecessary and prejudicial.



     1 The United States is aware that Anderson has a February 13,
2020, felony conviction for theft of property $2,500 to $5,000,
and a November 20, 2014, felony conviction for fleeing and eluding,
                                      2
  Case 2:20-cr-00054 Document 107 Filed 07/15/21 Page 3 of 4 PageID #: 697



     The Court should grant the United States’ motion in limine and

enter an Order prohibiting the introduction of any evidence at trial

concerning    witness   Steven   Anderson’s   nineteen-year-old     burglary

conviction.

                                  Respectfully submitted,

                                  LISA G. JOHNSTON
                                  Acting United States Attorney

                          By:
                                  /s/Andrew J. Tessman
                                  ANDREW J. TESSMAN
                                  Assistant United States Attorney
                                  WV State Bar No. 13734
                                  300 Virginia Street, East
                                  Room 4000
                                  Charleston, WV 25301
                                  Telephone: 304-345-2200
                                  Fax: 304-347-5104
                                  E-mail: andrew.tessman@usdoj.gov


                                  /s/Erik S. Goes
                                  ERIK S. GOES
                                  Assistant United States Attorney
                                  WV Bar No. 6893
                                  300 Virginia Street, East
                                  Room 4000
                                  Charleston, WV 25301
                                  Telephone: 304-345-2200
                                  Fax: 304-347-5104
                                  Email: erik.goes@usdoj.gov




in violation of Ohio Rev. Code § 2921.331B, and resisting arrest,
in violation of Ohio Rev. Code § 2921.33.
                                     3
  Case 2:20-cr-00054 Document 107 Filed 07/15/21 Page 4 of 4 PageID #: 698




                        CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “ MOTION IN LIMINE

TO EXCLUDE EVIDENCE OF PRIOR CONVICTION,” has been electronically

filed and service has been made on opposing counsel by virtue of

such electronic filing this 15th day of July, 2021 to:

                        Timothy J. LaFon
                        CICCARELLO DELGIUDICE & LAFON
                        1219 Virginia Street, East, Suite 100
                        Charleston, WV 25301
                        E-mail: tlafon@cdlwv.com




                                  /s/Andrew J. Tessman




                                     4
